DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOBILE TERMINAL WITH HIGH FREQUENCY GENERATOR.


Claim Objections
Claims 1-14 are objected to because of the following informalities:  

Claim 1 states “the timing of the generation of the frequency signal in the audible band” which should be “a timing of the generation of the frequency signal in the audible band”.  

Claim 5 states “the type of application software” which should be “a type of application software”.

Claim 6 states “the period of time during which” which should be “a period of time during which”.
Claim 11 is objected to in an analogous manner.

Claims 2-14 are objected as being dependent on the above. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 states “to generate the high-frequency signal when the mobile terminal is turned on” which is unclear.  This could mean generating the signal the entire time the terminal is powered on, generating the signal when the terminal goes from a power off state to a power on state, or generating the signal during a time coinciding with power being on in the terminal device.  Clarification is needed.  

Regarding claim 14, the claim states “the program causing a computer to function as parts of the mobile terminal according to claim 1” which is unclear.  It is unclear if the “as parts” portion means the computer only functions as selective parts of that disclosed in claim 1, or if the applicant assumes a mobile terminal would consist of more than what is described in claim 1 and the parts that are described in claim 1 are implemented.  Perhaps “the program causing a computer to function as the mobile terminal according to claim 1” could be used.
Regarding claim 14, there are many portions that lack antecedent basis: the mobile terminal, the speaker, the high-frequency sound, etc.  Applicant should treat the claim 14’s mention of “claim 1” as a shorhand for inserting all of the claim language of claim 1 at that point.  Repeating portions of claim 1 is unnecessary and confusing.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oohashi et al. (US 20150216762 A1).

Regarding claim 1, Oohashi discloses a mobile terminal (see embodiments of figures 98A, 101, 100, 24 and 51) comprising: 
a first signal generator (figure 101, telephone circuit item 3514 plus filter 3531) that generates a frequency signal in the audible band (paragraphs [0543]-[0544] and [0552]-[0553], see paragraph [0540] for HS and HD signal definitions); 
a second signal generator (figure 101, HS signal memory 3512) that generates a high-frequency signal in a frequency band higher than the audible band (paragraph [0552]); 
a speaker (any of 3502-3505) that converts the high-frequency signal into a corresponding high-frequency sound (paragraph [0557]); and 
a timing controller (3510) that controls timing of the generation of the high-frequency signal to be a timing that does not correlate with the timing of the generation of the frequency signal in the audible band (paragraph [0543], 3512 “reproduces a predetermined HS signal on the basis of an instruction signal from a controller 3510”, paragraphs [0560]-[0563], attempts to output signal via 3524 consistently across all sources).

Regarding claim 2, Oohashi discloses wherein the timing controller controls and causes the second signal generator to generate the high-frequency signal when the mobile terminal is turned on (3512 and 3513 require power so portable player 3501 must be on).

Regarding claim 3, Oohashi discloses further comprising: an execution part that executes application software (at least 3510, 3514 for telephone, and 3514 for wi-fi apps), wherein the timing controller controls the timing for generating the high-frequency signal on the basis of a state where the execution part is executing application software (based on amount of HS signal being output by 3514 and 3515, if not enough outputs from 3512, paragraphs [0560]-[0563]).

Regarding claim 7, Oohashi discloses wherein the second signal generator has a filter (DAC 3517 filters out higher alias frequencies in conversion process) part that passes frequency components in a predetermined frequency band (depends on sample rate of incoming digital signal) of the high-frequency signal, and outputs the frequency components passed through the filter part as the high-frequency signal (output of 3513).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi et al. (US 20150216762 A1).

Regarding claim 12, although not expressly disclosed for the mobile embodiment of figure 101, Oohashi discloses in another embodiment further comprising: a detection part (“infrared rays or the like” of paragraph [0502]) that detects whether or not a user is close to the speaker, wherein the timing controller controls the timing for generating the high-frequency signal in accordance with a detection result of the detection part (paragraph [0502], turns on if people close, turns off if not).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the sensors of paragraph [0502] in the system of figure 101 for the benefit of saving power when users are not present.  Therefore, it would have been obvious to combine the teaches of Oohashi paragraph [502] with the embodiment of figure 101 to obtain the invention as specified in claim 12.

Regarding claim 13, although does not expressly disclose a touch sensor, the examiner takes official notice that touch sensors were well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art use a touch sensor for the sensor of paragraph [0502] for the benefit of knowing a user is holding the unit, thereby in close proximity.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the detection part detects that the user is close to the speaker when the detection part detects that the mobile terminal is held by the user.

Regarding claim 14, although Oohashi does not expressly disclose a non-transitory computer readable recording medium storing a program, it was well known that general-purpose computers could be used to perform signal processing or circuit simulation.  The motivation for using such would have been cheaper, faster implementation and reuse of resources.  Therefore it would have been obvious to one of ordinary skill in the art to perform the operations on a computer via a program stored on a non-transitory computer readable recording medium.


Allowable Subject Matter
Claims 4-6 and 8-11 would be allowable if rewritten to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654     

/PAUL KIM/           Primary Examiner, Art Unit 2654